FILED
                             NOT FOR PUBLICATION                             NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IGOR SEDRAKYAN,                                  No. 07-71436

               Petitioner,                       Agency No. A078-439-950

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Igor Sedrakyan, a native and citizen of Russia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.

       With respect to Sedrakyan’s asylum claim, we lack jurisdiction to review the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of his motion to reopen because he was removable for having

committed an aggravated felony. See 8 U.S.C. §§ 1252(a)(2)(C),

1227(a)(2)(A)(iii).

      With respect to Sedrakyan’s withholding of removal and CAT claims, we

lack jurisdiction because he failed to exhaust them before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED.




                                         2                                  07-71436